Citation Nr: 1427512	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  08-39 849	)	DATE
	)
  )

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to higher initial disability ratings for nuclear sclerotic and cortical spoke cataracts and glaucoma, currently rated as noncompensable (0 percent) prior to August 22, 2011, and 40 percent since August 22, 2011.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection and assigned an initial disability rating of 0 percent (noncompensable).  The Veteran filed a Notice of Disagreement (NOD) in August 2007.  The RO issued another rating decision in March 2008, which continued the noncompensable disability rating.  The Veteran filed another NOD in April 2008.  The RO issued a Statement of the Case (SOC) in December 2008.  In December 2008, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

The RO issued another rating decision in March 2013, which increased the disability rating to 40 percent.  The 40 percent rating was made retroactively effective from August 22, 2011.

In his December 2008 Substantive Appeal (on VA Form 9), the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board.  However, in an April 2013 statement, as described below, the Veteran stated that he wished to withdraw his appeal (and thus, accordingly, his request for a hearing).  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2013).

The Veteran's paperless claims files were also reviewed and considered in preparing this dismissal, along with his paper claims file. 


FINDING OF FACT

In April 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and from his representative that a withdrawal of this appeal is requested.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran and by his representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran and his representative have withdrawn this appeal in April 2013 statements.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


